Exhibit 10.8
 
UNSECURED PROMISSORY NOTE



January 27, 2016
U.S. $50,000.00 




FOR VALUE RECEIVED, the undersigned, Eos Petro, Inc., a Nevada corporation (the
"Issuer"), hereby promises to pay to the order of Bacchus Investors, LLC, a
California limited liability company (the "Payee"), at such place as the Payee
shall direct in writing, the principal sum of Fifty Thousand Dollars
($50,000.00), with interest at 10.00% on the unpaid balance.  All references to
Dollars herein are to lawful currency of the United States of America.


All unpaid principal of this Note and accrued interest shall be due and payable
on demand (the "Maturity Date"). This Note may be prepaid at any time in whole
or in part without penalty.


In any action at law or in equity to enforce or construe any provisions or
rights under this Note, the unsuccessful party or parties to such litigation, as
determined by a court pursuant to a final offer, judgment or decree, shall pay
to the successful party or parties all costs, expenses and reasonable attorneys'
fees incurred by such successful party.


This Note and all actions arising out of or in connection with this Note shall
be governed by and construed in accordance with the laws of the State of
California, without regard to the conflicts of law provisions of the State of
California, or of any other state.






Eos Petro, Inc.
A Nevada corporation




By: /s/ Nikolas Konstant
    Nikolas Konstant
    Its: Chief Financial Officer

 

--------------------------------------------------------------------------------